Name: Commission Regulation (EC) No 818/1999 of 20 April 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 EN Official Journal of the European Communities21. 4. 1999 L 104/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 818/1999 of 20 April 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 21 April 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 April 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24.12.1994, p. 66. (2) OJ L 198, 15.7.1998, p. 4. EN Official Journal of the European Communities 21. 4. 1999L 104/2 ANNEX to the Commission Regulation of 20 April 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 61,3 204 49,1 999 55,2 0707 00 05 052 114,3 999 114,3 0709 10 00 052 86,4 220 170,9 999 128,6 0709 90 70 052 81,4 204 94,5 999 88,0 0805 10 10, 0805 10 30, 0805 10 50 052 43,4 204 39,9 212 59,9 600 63,8 624 49,4 999 51,3 0805 30 10 052 35,7 999 35,7 0808 10 20, 0808 10 50, 0808 10 90 039 108,6 388 81,0 400 72,8 404 102,4 508 73,1 512 69,0 524 68,6 528 68,7 720 82,3 804 104,4 999 83,1 0808 20 50 388 65,0 512 59,6 528 70,9 999 65,2 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22.11.1997, p. 19). Code 999' stands for of other origin'.